Exhibit 10.1

 

LOGO [g452740ex10_1logo.jpg]

First Amendment to

Praxair, Inc.

Severance Compensation Agreement

NAME

ADDRESS

Dear [NAME]:

This letter serves as an amendment to the Severance Compensation Agreement
between you and Praxair, Inc. dated as of [December 17, 2008] (“Agreement”). The
Agreement, as modified by this amendment, shall be effective as of December 31,
2012. Kindly sign this amendment where indicated below to acknowledge your
acceptance of its terms and return the original to [insert] by no later than
[insert], 2012.

 

  1. Subsection 2a(vi) is amended in its entirety as follows:

 

  (vi) Excise Tax.

(a) For purposes of this Subsection 2a(vi), the following terms shall have the
following meanings:

 

  (I) Payment shall mean any payment or distribution (or acceleration of
benefits) by the Company to or for your benefit (whether paid or payable or
distributed or distributable (or accelerated) pursuant to the terms of this
Agreement or otherwise). In addition, Payment shall mean the amount of income
deemed to be received by you as a result of the acceleration of the
exercisability of any of your options to purchase stock of the Company or the
acceleration of the lapse of any restrictions on performance stock or restricted
stock of the Company held by you or the acceleration of any payment from any
deferral plan of the Company.

 

  (II) Excise Tax shall mean the excise tax imposed by Section 4999 of the Code.

 

1



--------------------------------------------------------------------------------

(b) In the event it shall be determined that the amount of any Payments payable
to you would constitute an “excess parachute payment,” within the meaning of
Section 280G of the Code, subject to the Excise Tax, then the amount of the
Payments payable to you under this Agreement shall be reduced (a “Reduction”) to
the extent necessary so that no portion of such Payments payable to you is
subject to the Excise Tax, but only if the effect of such Reduction would be to
place you in a better after-tax economic position than you would have been in
had no such Reduction been effected. In the event a Reduction is required, the
payments to be reduced will be determined in a manner which has the least
economic cost to you and, to the extent the economic cost is equivalent, will be
reduced in the inverse order of when payment would have been made to you until
the Reduction is achieved.

(c) All determinations required to be made under this Subsection 2a(vi),
including whether and when an Excise Tax or a Reduction is required and the
amount of such Excise Tax or Reduction and the assumptions to be utilized in
arriving at such determination, shall be made by the public accounting or
actuarial consulting firm that is retained by the Company (the “Firm”) which
shall provide detailed supporting calculations both to the Company and to you
within fifteen (15) business days of the receipt of notice from you that there
has been a Payment, or such earlier time as is requested by the Company
(collectively, the “Determination”). In no event may the Firm retained by the
Company be serving as accountant, auditor or consultant for the individual,
entity or group affecting the Change in Control. All fees and expenses of the
Firm shall be borne solely by the Company. If the Firm determines that no Excise
Tax is payable by you, you may request the Firm to furnish you with a written
opinion that failure to report the Excise Tax on your applicable federal income
tax return would not result in the imposition of a negligence or similar
penalty. The Determination by the Firm shall be binding upon the Company and
you.

 

  2. Subsection 2a(viii) is amended in its entirety as follows:

 

  (vii)

Six Month Delay. Notwithstanding any provision of this Agreement to the
contrary, and only to the extent necessary to comply with Section 409A of the
Code, if, as of your Date of Termination, you are considered a Specified
Employee (as such term is defined in Section 409A of the Code) the payments due
you

 

2



--------------------------------------------------------------------------------

  which are described in Subsections 2a(ii), 2a(iii), 2a(iv), and 2a(v) shall
not be paid until the expiration of the six month period immediately following
your Date of Termination (the “Delay Period”) and, at the conclusion of such
Delay Period, any amounts that would have been payable during such Delay Period
under these Subsections but for this Subsection 2a(viii), shall be paid in a
single sum.

 

  3. Subsection 2e is amended to add the following sentences at the end thereof:

In no event may you, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement or otherwise which constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code. In
addition, to the extent payments under this Agreement that are contingent upon
your execution of the general release described above constitute deferred
compensation for purposes of Section 409A and your execution period for the
general release shall commence in one tax year and end in the subsequent tax
year, such payments under this Agreement shall be made solely in the subsequent
tax year.

 

Sincerely, PRAXAIR, INC. By:  

 

  [NAME] Title:   [TITLE]

Agreed to this      day

of             , 2012

 

 

(signature)

 

3